Name: Commission Regulation (EEC) No 667/92 of 16 March 1992 laying down detailed rules for the application of specific measures adopted in respect of fruit, vegetables, plants and flowers for the benefit of the French overseas departments
 Type: Regulation
 Subject Matter: overseas countries and territories;  plant product;  agricultural activity;  economic policy;  agricultural policy
 Date Published: nan

 Official Journal of the European Communities No L 71 /1318 . 3. 92 COMMISSION REGULATION (EEC) No 667/92 of 16 March 1992 laying down detailed rules for the application of specific measures adopted in respect of fruit, vegetables, plants and flowers for the benefit of the French overseas departments HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down detailed rules for the grant of Community assistance to undertake programmes of initi ­ atives and for the grant of aid for marketing under annual contracts, as provided for in Articles 13 and 15 of Regula ­ tion (EEC) No 3763/91 . It also lays down general rules relating to the economic study on the processed fruit and vegetable industry. TITLE I THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), and in particular Article 16 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 5 (2) thereof, Whereas Regulation (EEC) No 3763/91 institutes an aid scheme for the implementation of programmes of initi ­ atives on behalf of the French overseas departments in respect of fruit, vegetables, plants and flowers ; whereas detailed rules should be adopted for the application of this scheme ; whereas the latter involve the specification of the works which may be included in the programmes of initiatives, the definition of the measures to be adopted as part of the technical assistance to producer groups, the procedure for accepting the programmes of initiatives and their monitoring and implementation ; Whereas the rules relating to the undertaking of an economic analysis and forward study of the fruit and vegetable processing industry in these departments should be adopted ; Whereas, as regards aid measures for marketing, it is necessary to define the concept of an annual contract, to specify the basis of assessment to be adopted for the calculation of the aid and to adopt the detailed rules on apportionment of aid where the quantity of 3 000 tonnes for each product and department as laid down in Article 15 (1 ) of Regulation (EEC) No 3763/91 is exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables and Live Plants, Aid for programmes of initiatives Article 2 The programmes of initiatives for the expansion of production and/or the qualitative improvement of the products falling within Chapters 6 to 8 of the combined nomenclature (with the exception of bananas covered by CN code 0803), vanilla covered by CN code 0905 00 00 and plants covered by CN code 1211 shall relate to one or more of the following measures :  developing production, in particular by new plantings or new crops,  varietal improvements to improve productivity and to bring about adjustments in response to environmental conditions and market demand,  the adoption of cultivation techniques specific to the climatic and physical conditions in the region,  the planting and cultivation of experimental crops in conjunction with research centres. Article 3 The additional aid provided for in Article 13 (3) of Regu ­ lation (EEC) No 3763/91 shall be paid where programmes of initiatives :  are submitted by a producer group or organization recognized under Council Regulations (EEC) No 1360/78 (4) and (EEC) No 1035/72 0 respectively, and (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 164, 24. 6. 1985, p. 1 . (3) OJ No L 201 , 31 . 7. 1990, p. 9. (4) OJ No L 166, 23. 6. 1978, p. 1 . (0 OJ No L 118, 20. 5. 1972, p. 1 . No L 71 / 14 Official Journal of the European Communities 18 . 3. 92  are drawn up and implemented with the assistance, or under the supervision, of technical specialists in the crops in question who are not members of the above ­ mentioned groups or organizations. Assistance shall cover in particular one or more of the following :  conversion of production,  selection of the most appropriate varieties,  cultivation techniques suitable for local crops and conditions. The competent authorities shall take all appropriate measures to approve or reject the said amendments. The approval or rejection procedure as laid down in para ­ graphs 3 and 4 shall be followed. 6. While the programme of initiatives is being imple ­ mented, the competent authorities shall verify on a regular basis the progress made in programme implemen ­ tation, the conformity of the measures on a technical and financial level and the veracity of the supporting docu ­ ments submitted. Each programme of initiatives shall give rise to at least one on-the-spot check during its imple ­ mentation. 7. Each year the producers, producer groups or produ ­ cers' organizations shall submit applications for assistance before a date stipulated by the competent authorities. Article 5 Each year, and before 31 October at the latest, the compe ­ tent authorities shall send the Commission a report summarizing the progress made in implementing the approved programmes and the results of the checks carried out. They shall also provide the Commission with all appropriate information where difficulties of imple ­ mentation arise which are liable adversely to affect the successful completion of the commitments entered into by the operators to evaluate the application of Article 13 of Regulation (EEC) No 3763/91 . Article 6 Measures already in receipt of financial assistance or which are the subject of a request for assistance from the existing Structural Funds shall not be eligible under this Regulation. Article 4 1 . Draft programmes of initiatives shall be submitted each year to the competent authorities appointed by France, before a date to be set by them. They shall be submitted in accordance with Annex I hereto and shall be accompanied by all appropriate information requested. 2. The competent authorities shall ensure that :  the programme of initiatives complies with the objec ­ tives of Regulation (EEC) No 3763/91 and with the provisions of this Regulation,  the draft programme displays economic coherence and technical quality and that the estimates and the financing plan, as well as the programming of its implementation, are all justified,  the information given in the draft programme is correct. The authorities shall carry out all appropriate checks, including on-site inspections where necessary. 3 . The competent authorities shall decide to accept or reject the programmes within three months from the end of the period laid down for the submission of drafts. They may make approval conditional upon amendment of the draft so that it conforms to Community rules and regulations. The decision may be made later than the above deadline where an additional appraisal is made by the authorities or where amendments are requested by them. 4. Each year, and at least 30 days before the end of the period specified in paragraph 3, the competent authorities shall send the Commission a summary sheet for each programme likely to be approved, in accordance with Annex I. The Commission may ask for further informa ­ tion and make observations before the end of the period laid down for the approval or rejection of the programmes of initiatives. 5. The programme may be amended during imple ­ mentation where such amendments can be justified for technical reasons, without, however, being intended to extend the implementation phase originally provided for. TITLE II Study on processed fruit and vegetables Article 7 1 . The competent French authorities shall be respon ­ sible for awarding the study by means of an invitation to tender. 2. The draft invitation to tender, including the contract conditions, shall be sent to the Commission by the competent authorities. The Commission shall comment on the draft, where appropriate, within one month following its receipt. 3. The competent authorities shall forward the final study to the Commission, which shall put forward its observations, where appropriate, within 45 days following receipt of the study. 18 . 3. 92 Official Journal of the European Communities No L 71 /15 4. Payment of the Community contribution shall be conditional upon :  compliance with the provisions of Article 14 of Regu ­ lation (EEC) No 3763/91 , the contract specifications and the comments put forward,  payment of the the French contribution. TITLE III The value of the marketed production to be take into account shall be equivalent to that of a delivery at the first port or airport of unloading. The competent authorities can request any information or additional supporting documentation appropriate for calculating the aid. 5. Applications for aid shall be submitted by the buyer who entered into the commitment to market the product in the month following the end of the marketing period. Where the management of the aid scheme so requires, the competent authorities may specify marketing periods or years for each product. 6. Where, for a given product and for a given overseas department, the quantities for which aid is requested exceed the trade volume of 3 000 tonnes laid down in Article 15 (1 ) of Regulation (EEC) No 3763/91 , the aid shall be awarded to the applicant buyers in proportion to the quantities actually marketed under the annual contracts. 7. The increase in aid provided for in Article 15 (4) of Regulation (EEC) No 3763/91 shall be paid on presenta ­ tion of the commitments entered into by the partners to pool, for a period of not less than three years, the know ­ ledge and know-how required to achieve the objective of the joint venture. These commitments shall include a clause prohibiting cancellation of the contract before the end of the aforementioned three year period. This period may not begin before 1 January 1992. Where the aforementioned commitments are broken, the buyer may not submit an application for aid for the marketing year concerned. Aid for marketing under annual contracts Article 8 1 . For the purposes of Article 15 of Regulation (EEC) No 3763/91 , 'annual contract' means a contract by which an operator, either a natural or legal person established elsewhere in the Community, undertakes, before the beginning of the marketing period for the product or products in question, to purchase all or part of the production of a single producer, producers' association or union in the French overseas departments, with a view to marketing it outside the area of production. 2. Operators who intend to submit an application for aid shall send the annual contract to the competent French authorities before the start of the marketing period for the product or products in question. The contract shall at the very least include the following information : (a) the business names of the Contracting Parties and their place of establishment ; (b) the description of the products ; (c) the quantities concerned ; (d) the duration of the commitment ; (e) the marketing schedule ; (f) the packaging and presentation method and the infor ­ mation relating to transport (conditions and costs); (g) the exact delivery stage . 3. The competent authorities shall assess the contracts for conformity with the provisions of Article 1 5 of Regu ­ lation (EEC) No 3763/91 and with this Regulation. They shall verify that the contracts contain all the infor ­ mation specified in paragraph 2 above. They shall indicate whether paragraph 6 is likely to be applied. 4. For the purpose of calculating the aid, the value of marketed production, delivered to destination zone, shall be evaluated on the basis of the annual contract, the parti ­ cular transport documents and any other supporting documents submitted to justify the application for payment. TITLE IV General provisions and financing Article 9 1 . Applications for Community aid for the programmes of initiatives and for marketing shall be submitted, in accordance with Annexes II and III, to the competent French authorities. 2. The applications shall be accompanied by invoices and all other supporting documents relating to the measures undertaken. In the case of programmes of initiatives, the invoices or supporting documents shall contain a reference to that part of the programme area to which the work instal ­ ments refer. 3 . The competent authorities, having verified the appli ­ cations for aid and the relative supporting documents, shall pay out, in the two months following the filing of the relevant application for aid, the contribution of the Member State and the Community contribution deter ­ No L 71 /16 Official Journal of the European Communities 18 . 3. 92 mined in accordance with Articles 13 and 15 of Regula ­ tion (EEC) No 3763/91 . The contribution of the Member State concerned may not be paid out later than the Community contribution. Article 10 1 . The rate to be applied for converting the aid per hectare for the programmes of initiatives into national currency each year shall be the agricultural conversion rate in force on 1 January of the current year of imple ­ mentation of the programme. 2. In the case of the payment for the study relating to the processed fruit and vegetable industry, the applicable conversion rate shall be the exchange rate in force on the first day of the year in which the study is awarded, published in the 'C' series of the Official Journal of the European Communities. Article 1 1 1 . Where aid has been paid out unduly, the competent authorities shall recover the sums paid out, with interest from the date on which the aid was paid out to the date on which it was actually recovered. The applicable rate of interest shall be that in force for similar recovery opera ­ tions under national law. 2. The aid recovered shall be paid to the disbursing authorities or paying agencies and deducted by them from the expenditure financed by the European Agricultural Guidance and Guarantee Fund in proportion to the Community contribution. Article 12 France shall send the Commission, within three months following the entry into force of this Regulation, the addi ­ tional detailed rules adopted for the application of Articles 13, 14 and 15 of Regulation (EEC) No 3763/91 . TITLE V Final provisions Article 13 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1992. For the Commission Ray MAC SHARRY Member of the Commission 18 . 3. 92 Official Journal of the European Communities No L 71 / 17 ANNEX I DESCRIPTION OF THE PROGRAMME OF INITIATIVES A. Demarcation of the geographical area involved and precise geographical identification of the parcels covered by the programme. B. Description of the position at the start of the programme as regards : 1 . Production :  number of holdings, cultivated area, yield per hectare, volume of production harvested. This infor ­ mation must be broken down by product,  technical infrastructure of the holdings. 2. Technical assistance. C. Production potential  aims and prospective outlets D. Programme aims in regard to : 1 . The means of production  development of production, in particular by new plantings or new crops,  varietal improvements to increase productivity and to adjust to environmental conditions,  adoption of cultivation techniques specific to the climatic and physical conditions of the region,  planting and cultivation of experimental crops in conjunction with research centres . 2. Technical assistance linked to production (conversion of production and cultivation techniques). E. Investments required 1 . Total cost of the plan, broken down by measure proposed. 2. Anticipated cost broken down by year of implementation. F. Expected time limit for completion and annual phasing of implementation (over a minimum period of three years). No L 71 /18 Official Journal of the European Communities 18 . 3. 92 ANNEX II APPLICATION FOR AID UNDER ARTICLE 4 (Programme of initiatives) Business name of the producer or producer s organization : ... Address for administrative purposes : (street, number, locality, telephone and telex numbers) : Bank and account number to which the aid is to be paid : Total area of the holding : Reference year of the works, from : to : .. LIST OF THE WORKS CARRIED OUT DURING THE REFERENCE YEAR Type of measure and supporting documents attached Amount (national currency) A. New crops or plantings 1 . Invoice No dated 2. 3. B. Varietal improvements 1 . Invoice No dated 2. 3. C. Adoption of farming techniques appropriate to the region 1 . Invoice No dated 2. 3. D. Planting and cultivation of experimental crops 1 . Invoice No dated 2. 3. Total To be completed by the Member State dumber of ha Unit cost per ha (national currency) Conversion rate Unit cost per ha (in ecus) National currency 1 . Total expenditure  Year one :  Year two :  Year three : Total : 2. Producers' contribution  Year one :  Year two :  Year three : Total : Official Journal of the European Communities No L 71 /1918 . 3. 92 National currency Number of ha Unit cost per ha (national currency) Conversion rate Unit cost per ha (in ecus) 3. Member State's contribution  Year one :  Year two :  Year three : Total : 4. Total contributions Producers and Member State : 5. Community contributions  Year one :  Year two : Total : 6. Maximum amount Community contribution : 500 cfr 4 7. Definitive Community contribution : Increase in aid per hectare Amount (national currency) Provision of technical assistance for supervision and crop management 1 . Invoice No dated 2. 3. Hectares involved : (minimum 2 ha) Annual amount to be paid ECU 100/ha x conversion rate Official Journal of the European Communities 18 . 3. 92No L 71 /20 ANNEX III APPLICATION FOR AID UNDER ARTICLE 8 (marketing measures) Product : Marketing year : from to Business name of producer or producers organization : Address for administrative purposes : (Street, number, locality, telephone and telex numbers) : Business name of the natural or legal person established elsewhere in the Community : Address for administrative purposes : Bank and account number to which the aid is to be paid : Legal relationship between the two operators (annual contract, association contract) To be completed by the Member State (for each product and marketing year) Application received on : . Amount(national currency) ELIGIBLE EXPENDITURE 1 . Qantities marketed : 2. Value of the production marketed, delivered to destination zone : 3. Expenditure to be taken into consideration : following calculation of the value indicated at 2 above, on the basis of supporting documents : 3 000 tonnes 4. Reduction coefficient (quantity actually marketed) 5. Eligible expenditure (4 x 3) : 6. Percentage rate of aid (10 % ou 13 %) : 7. Amount payable (5x6):